Citation Nr: 1750686	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent prior to March 29, 2017 and in excess of 30 percent from March 29, 2017 for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In February 2017, the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In a July 2017 rating decision, the RO assigned a 30 percent rating for bilateral hearing loss, effective March 29, 2017.  As the evaluation of 30 percent for bilateral hearing loss does not represent a total grant of the benefit sought on appeal, the claim for an increased evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).



FINDINGS OF FACT

1.  Prior to March 29, 2017, the Veteran's bilateral hearing loss was manifested by, at worst, Level IV hearing loss in the right ear and Level VIII hearing loss in the left ear.  

2.  Since March 29, 2017, The Veteran's bilateral hearing loss has been manifested by, at worst, Level VI hearing loss in the right ear and Level VI hearing loss in the left ear.  


CONCLUSION OF LAW

1.  Prior to March 29, 2017, the criteria for an evaluation in excess of 20 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).

2.  Since March 29, 2017, the criteria for an evaluation in excess of 30 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased evaluation for bilateral hearing loss from August 6, 2012, the date of his claim.  During the course of the appeal, the Veteran contends that his hearing loss worsened and that he is warranted an evaluation in excess of 20 percent based on the May 2012 audiogram conducted at the Menlo Park VA Medical Center and the severity of his symptoms.  In support of his contention, the Veteran argues that the September 2012 and March 2017 VA examinations do not adequately portray the severity of his condition as they were conducted in the sterile quiet of an audiology booth and do not reflect the severity of his condition in the aspect of normal, daily life.  See September 2017 Informal Hearing Presentation.  The Veteran and his spouse report that the Veteran is unable to hear his alarm clock or the smoke alarm, misunderstands others, has trouble watching television, and relies on his wife for communication.  Board Hearing Transcript at 8-12.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. 
§ 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for time since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI, VIa and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Period prior to March 29, 2017

After review of the record, the Board finds that an evaluation in excess of 20 percent for service-connected bilateral hearing loss is not warranted prior to March 29, 2017.

At his May 2012 VA audiogram and hearing aid checkup conducted at Menlo Park VA Medical Center, the Veteran had the following pure tone thresholds, in decibels: 


HERTZ


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
RIGHT
60
55
65
65
61
LEFT
65
95
95
80
84

Speech audiometry results were 88 percent for the right ear and 60 percent for the left ear.  Based on those results, the Veteran's bilateral hearing loss meets the criteria under 38 C.F.R. § 4.86(a) and will be considered under both Table VI and Table VIa.  The Board will determine the Roman numeral designation under whichever results in the higher numeral.  See 38 C.F.R. § 4.85, DC 6100.  Applying the results from that examination to Table VI in 38  C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level VIII hearing loss in the left ear.  When hearing loss is at Level III in the better ear and Level VIII in the poorer ear, a 20 percent rating is assigned under Table VII.  The Board notes that although it is unclear that the speech discrimination test was rendered in accordance with the Maryland CNC, pursuant to 38 C.F.R. § 4.86 the Board is bound to evaluate the Veteran's hearing loss disability under Table VIa which does not require speech discrimination scores; as such, the Veteran is not prejudiced.  Applying the results from the May 2012 examination to Table VIa in 38  C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level VIII hearing loss in the left ear.  When hearing loss is at Level IV in the better ear and Level VIII in the poorer ear, a 20 percent rating is assigned under Table VII.

In connection with his claim, the Veteran was afforded a VA examination in September 2012.  The VA audiogram conducted in conjunction with the September 2012 VA examination showed that the Veteran had the following puretone thresholds, in decibels:


HERTZ


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
RIGHT
60
60
65
75
65
LEFT
65
80
75
80
75

Speech audiometry results using the Maryland CNC were 88 percent for the right ear and 84 percent for the left ear.  Based on those results, the Veteran's bilateral hearing loss meets the criteria under 38 C.F.R. § 4.86(a) and will be considered under both Table VI and Table VIa.  Applying the results from that examination to Table VI in 38  C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level III hearing loss in the left ear.  When hearing loss is at Level III in the better ear and Level III in the poorer ear, a noncompensable rating is assigned under Table VII.  Applying the results from that examination to Table VIa in 38  C.F.R. 
§ 4.85 yields a finding of Level V hearing loss in the right ear and Level VI hearing loss in the left ear.  When hearing loss is at Level V in the better ear and Level VI in the poorer ear, a 20 percent rating is assigned under Table VII.

In sum, the Board finds that a rating of 20 percent, but not higher, for the Veteran's bilateral hearing loss is warranted prior to March 29, 2017.  The Board now turns to the period since March 29, 2017.

Period since March 29, 2017

Pursuant to the February 2017 Board remand for a new VA examination for Veteran's hearing loss, the Veteran was afforded another audiological examination in March 2017.  Audiometric testing showed the following pure tone threshold, in decibels:


HERTZ


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
RIGHT
70
75
75
75
74
LEFT
65
80
80
75
75

Speech audiometry results using the Maryland CNC were 82 percent for the right ear and 76 percent for the left ear.  Based on those results, the Veteran's bilateral hearing loss meets the criteria under 38 C.F.R. § 4.86(a) and will be considered under both Table VI and Table VIa.  Applying the results from that examination to Table VI in 38  C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level V hearing loss in the left ear.  When hearing loss is at Level V in the better ear and Level V in the poorer ear, a 20 percent rating is assigned under Table VII.  Applying the results from that examination to Table VIa in 38  C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level VI hearing loss in the left ear.  When hearing loss is at Level VI in the better ear and Level VI in the poorer ear, a 30 percent rating is assigned under Table VII.    

In sum, the Board finds that a rating of 30 percent, but not higher, for the Veteran's bilateral hearing loss is warranted for the period since March 29, 2017.  

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected bilateral hearing loss most closely approximates the criteria for a 20 percent rating for the period prior to March 29, 2017 and the criteria for a 30 percent rating for the period since March 29, 2017.  The Board finds that the Veteran's testimony is credible and that there is no basis to find that the results of the May 2012, September 2012, or March 2017 audiograms are inadequate.  The Board also sympathizes with the statements provided by the Veteran and his wife regarding the functional impact of his hearing loss on his daily life, including difficulty hearing televisions and alarm clocks and misunderstanding others.  However, review of the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 reveals that VA sought the assistance of the Veteran's Health Administration (VHA) to develop criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning the veteran experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  See 64 Fed. Reg. at 25,203; 59 Fed. Reg. 17,295, 17,296 (April 12, 1994); see also Doucette, 28 Vet. App. at 369-70 (citing 59 Fed. Reg. 17,295).  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment were present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,296.  In other words, a separate table was included in the schedular rating criteria to accommodate the specific symptomatology, including the limited to nonexistent benefit from hearing aids that results from certain patterns of hearing loss, that the Veteran has described.

For the foregoing reasons, the Board finds that the Veteran's functional impairment due to hearing loss, to specifically include difficulty hearing in background or environmental noise that is not improved by hearing aids, is a disability picture that is specifically and adequately contemplated by the current schedular rating criteria.  


Based upon the foregoing, the Board finds that ratings higher than the currently assigned 20 percent evaluation prior to March 29, 2017 and 30 percent thereafter may not be awarded.  See 38 C.F.R. § 4.86(b).  No higher evaluation is assignable as the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).


ORDER

An evaluation in excess of 20 percent prior to March 29, 2017 for bilateral hearing loss is denied.

An evaluation in excess of 30 percent since March 29, 2017 for bilateral hearing loss is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


